

117 SRES 313 ATS: Commemorating the tenth anniversary of the Souris River flood in Minot, North Dakota.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 313IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Hoeven (for himself and Mr. Cramer) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the tenth anniversary of the Souris River flood in Minot, North Dakota.Whereas, in late June 2011, the city of Minot, North Dakota, and surrounding communities were inundated by widespread flooding;Whereas high soil moisture content, above-average snow pack, and persistent spring and summer precipitation produced record-level flooding throughout the Souris River Basin;Whereas, in June 2011, the Saskatchewan Watershed Authority informed communities downstream that “reservoirs [had] no capacity to store further inflows”;Whereas, on June 22, 2011, following continued releases from upstream reservoirs, water began to overtop levees in the city of Minot, resulting in a mandatory evacuation and the displacement of 11,000 Minot residents;Whereas nearly 11,500 acres in Ward County were covered in 2 to 15 feet of water, impacting nearly 4,800 structures;Whereas the river’s flow peaked at 27,000 cubic feet per second, resulting in almost as much water moving through Minot in June 2011 as in the entire year of 1976, which was the previous all-time annual flow record; Whereas, on June 26, 2011, the river crested at 1,561.72 feet above sea level, a Minot record;Whereas the floodwater destroyed 4,100 homes, 250 businesses, and numerous schools, parks, churches, and other public infrastructure at a cost of as much as $1,000,000,000;Whereas floodwater created national security concerns by temporarily blocking access to some intercontinental ballistic missile facilities operated by personnel at Minot Air Force Base;Whereas the Federal Emergency Management Agency provided more than 1,500 temporary housing units to address the agency’s third largest housing mission in its history to date;Whereas the people of Minot and surrounding communities demonstrated resilience and worked together to help their fellow neighbors in a time of need;Whereas Federal, State, and local officials and agencies coordinated to provide immediate recovery assistance;Whereas Congress provided hundreds of millions of dollars in disaster relief and recovery funding to assist the city of Minot and the surrounding region; Whereas the people of Minot and surrounding communities continue to deal with the effects of the flood, including efforts to construct permanent flood protection in the Minot area; andWhereas 2021 marks the tenth anniversary of the Souris River flood in Minot, North Dakota: Now, therefore, be itThat the Senate—(1)commemorates the tenth anniversary of the Souris River flood in Minot, North Dakota;(2)expresses sympathy to people in the Souris River Basin and condolences to the families who lost their homes or businesses;(3)commends the resilience of the people in the Souris River Basin and their commitment to recovery and rebuilding; and(4)expresses gratitude and appreciation to State and local leaders, first responders, and the North Dakota National Guard for protecting the people of the Souris River Basin.